Citation Nr: 1606933	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2015 the Veteran provided testimony before the undersigned by videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA audiometric testing in December 2010 and October 2011 showed hearing loss in both ears by VA standards.  The Veteran served in an artillery unit in service and has reported a history of noise exposure from howitzers.  On the December 2010 audiology consult the Veteran reported a history of occupational noise exposure due to loud machinery; on the October 2011 VA examination he denied any occupational or recreational noise exposure.

In an opinion dated in October 2011 a VA audiologist stated that the Veteran's hearing loss and tinnitus were less likely than not to be due to noise exposure in the military because his enlistment and separation audiograms were normal.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's representative has argued that the Veteran's service separation audiogram readings demonstrate "threshold shifts" when compared to the pre-induction audiogram readings.

The November 1965 pre-induction readings were as follows (ASA converted to ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
x
5
0
x
-5
LEFT
x
10
5
x
-5

The November 1967 separation examination readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
x
5
LEFT
0
-5
5
x
5

Under the circumstances, another VA medical opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine whether it is at least as likely as not (probability of 50 percent) that current hearing loss and/or tinnitus is related to noise exposure in service consistent with his duties which included exposure to noise from howitzers in an artillery unit.  

The examiner must include specific reference to the Veteran's history and noise exposures in providing the etiology opinion.  

The examiner must comment on the specific audiological readings on the pre-induction and separation examinations, and note whether any threshold shifts are shown.  The significance of any threshold shift(s), if present, must be addressed.

2.  Then, adjudicate the claim.  If any benefit remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


